DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“kernelization module”, “binarization module”, “decision tree module”, and a “classification module” in independent claim 1 and corresponding dependent claims 2-12.
“search area minimization module” of claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11, 13, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Saini et al (“An Efficient Vision-Based Traffic Light Detection and State Recognition for Autonomous Vehicles”).

With respect to Claims 1 and 13: A traffic light recognition system, comprising: [Saini (pg 611 LHC last full paragraph – “In terms of computational…”) has disclosed a video image processing device having a processing and GPU on a PC to process the captured video image data.]
a kernelization module configured to: [Saini (pg 607 RHC final para through 1st para LHC pg 608) has disclosed the conversion of the RGB 3D space to the HSV feature space.]
receive a sequence of frames [Saini (pg 609 RHC final four lines) has disclosed that the input image data are a sequence of video input data.] captured by an imaging device; and] [Saini (Fig 1 pg 608) input images received for pre-processing to project onto HSV based (pg 607 RHC “Candidate Region Extraction” in section “III. Overview of The Proposed System”.
project the sequence of frames into a kernel space; [Saini (Fig 1 pg 608) input images received for pre-processing to project onto HSV based (pg 607 RHC “Candidate Region Extraction” in section “III. Overview of The Proposed System”.  The kernelization being the application of the conversion kernel to convert from the RGB space to the HSV feature space, hence the resulting “kernel space” being the HSV feature space.]
a binarization module configured to binarize, based on a dynamically determined threshold, the sequence of frames separated in the kernel space; [Saini (Fig 1 pg 608, pg 608 RHC 2nd para describes MSER technique of Fig 4B) dynamic threshold of the HSV image (see Fig 1) to binarize kernel space image data.]
[Saini (pg 608 Fig 4e through 4g and final paragraph starting on pg 608 through LHC pg 609 1st para) clusters/blobs of the binarized image data are determined and seed points are used to decide which clusters correspond to seed points.]
a classification module configured to determine if the identified set of candidate blobs is a candidate for representing a traffic light. [Saini (pg 609, Fig 5 and Fig 6) HOG features (Fig 5 pg 609 LHC 2nd para) and SVM classifier of the blobs/clusters/regions (pg 609 RHC 2nd para, Fig 6) are determined that were generated from the clustering step. Furthermore, the object classification of a traffic light has been disclosed (pg 609 RHC, 2nd para) by Saini.]

With respect to Claims 9 and 21: The traffic light recognition system, according to claim 1, wherein
the binarization module is configured to binarize the sequence of frames separated in the kernel space by retaining top 1 percentile as the dynamically determined threshold. [Saini has disclosed (Fig 4a through 4h and corresponding disclosure RHC pg 608 through 1st para LHC pg 609) the use of MSER to generate dynamic thresholds to binarize the image data (4e-4h) for at least a bounded image region as depicted in 4h. Said image data region could be a bounded region more or less than 1 percentile of the video image data. Hence the binarized image data being a top 1 percentile is disclosed for at least some input image data having a binarized region equal to or greater in size than a top 1 percentile.]

With respect to Claims 10 and 22: The traffic light recognition system, according to claim 1, wherein
the decision tree module is configured to perform first level of false positive elimination, [Saini (pg 608 Fig 4e through 4g and final paragraph starting on pg 608 through LHC pg 609 1st para) has disclosed the determination of clusters/blobs of the binarized image (figures 4e through figure 4g) data and the filtering of traffic light data to output contours corresponding to localized contours of traffic signal structures. Hence has disclosed the elimination of areas not corresponding to said traffic lights thus the elimination of false positive elements.]
identify the set of candidate blobs within the binarized sequence of frames based on the set of predefined features that corresponds to geometric parameters as well as identified vehicle regions. [Saini (pg 609 final para RHC through 1st para pg 610) has disclosed identifying, hence elimination of other regions of the video image data, only video image data pertaining to a first seed point and a second seed point that are regions corresponding to geometric parameters of the color segmentation (step that are then applied to the resulting blobs/clusters of the MSER process. The parameters of the color segmentation process (pg 609 LHC 1st full paragraph through 1st paragraph of RHC) including geometric parameters of the external scene of the video image data that is at least a identified vehicle region because it is a scene of traffic recorded by the video image camera.]

With respect to Claims 11 and 23: The traffic light recognition system, according to claim 10,
some of the predefined features that corresponds to geometric parameters comprising a minimum and/or maximum size bound of blobs with respect to image resolution, height, width, shape, width to height ratio and other mensuration parameters. [Saini has disclosed at least an aspect ratio (pg LHC 1st full paragraph).]






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saini et al (“An Efficient Vision-Based Traffic Light Detection and State Recognition for Autonomous Vehicles”) as applied to claim 1 above, in view of the teachings of Hong et al (US 2016/0148063).

With respect to Claims 2 and 14: The traffic light recognition system, according to claim 1, further comprising a search area minimization module configured to: 
[Saini has disclosed receiving video image sequences to perform the process of traffic light detection (Fig 7, pg 609 Section IV first paragraph), but has not further disclosed the following claim limitations further requiring a preprocessing of the received video image data to minimize the search area. ]
analyze the received plurality of images to determine a search area having a positional relationship therewith; and [Hong has disclosed (Fig 2-3, para 0056-057) capturing video image data external to a vehicle and determining an upper portion having a relationship with the traffic lights and the search thereof in that said upper portion is more likely contain said desired traffic light signal objects (para 0058).]
set a minimized search area for transmitting an optimized search area to the kernelization module. [Hong has disclosed (para 0058 and Fig 3) the minimization of the area to be searched for a traffic light by removing the lower portion of the image, hence improving the efficiency of further image processing by removing portions of the image data not containing traffic light objects.]
[Hong and Saini are analogous art of capturing video image data external to a vehicle and processing color video image data to detect traffic lights within said video image data. It would have been obvious to one of ordinary skill in the art to modify the video image recognition process of Saini with the preprocessing step of video area minimization of Hong to perform the expected result of reducing the area of traffic light detection to be performed by the process of Saini.  The motivation for combining would have been to increase the efficiency of the video image detection process as disclosed by the teachings of Hong (para 0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Saini with Hong to achieve the limitations of the present claim.]


Allowable Subject Matter
Claims 3-8, 12, 15-20, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 3 and 15 and claims 4-6 and 16-18 depending therefrom have further required the kernelization module/process “to make linearly separable the sequence of frames comprising at least one region of interest from environment thereof by a hyper plane”. The relied upon teachings of Saini have not further disclosed a process of kernelization wherein the frames or regions thereof are made linearly separable prior to the steps of binarization and feature extraction. See below for additional cited prior art teachings disclosing the linear separation of feature spaces using SVM and PCA type techniques.  None of the below presented prior art, known prior art, or reasonable combinations thereof have disclosed or made obvious the currently presented limitations of claims 3-6 and 15-18.
 Claims 8 and 20: The traffic light recognition system, according to claim 7, wherein the binarization module is configured to convert monochrome image separated in the monochrome space into binarize image by retaining top 1 percentile as the dynamically determined threshold. [Saini has disclosed (Fig 4a through 4h and corresponding disclosure RHC pg 608 through 1st para LHC pg 609) the use of MSER to generate dynamic thresholds to binarize the image data (4e-4h). However, Saini has not further disclosed or suggested using monochrome image data. Saini has disclosed the MSER process being performed on the converted RGB to HSV color image data that relies on the color information to perform the MSER process.]
Claims 7 and 19: The traffic light recognition system, according to claim 1, wherein the kernelization module is further configured to normalize the kernel space to a monochrome [Saini has not further disclosed or suggested using monochrome image data. The process of Saini requires the input of the kernelized input data that is the RGB converted to HSV data to perform the disclosed method (see at least MSER as referenced above) Furthermore Yoo et al (US 2018/0189577) has disclosed a method of RGB to grayscale/monochrome conversion of road scene video image data, wherein the conversion process is a Linear Discriminant Analysis kernelization that enhances the resulting grayscale values of the conversion process by increasing the respective contrast of the road lane marker object colors from the other colors of the road scene. Saini has disclosed a process of RGB to HSV  conversion and further utilizes the generated HSV values and not greyscale or monochrome type values, as disclosed by Yoo, in each of the proceeding steps of binarization, segmentation, and classification of traffic lights in the HSV video image data.] 
Claims 12 and 24 have further required the mapping of the false positive eliminated blobs back to the original video image sequence and then determining if the set of candidate blobs is the candidate for representing the traffic light. None of the below presented prior art, known prior art, or reasonable combinations thereof have disclosed or made obvious the currently presented limitations of claims 12 and 24.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stein (US 2012/0233841) has disclosed a method of traffic sign and electronic traffic sign recognition and detection using images captured from a vehicle. The process of detection and recognition being performed on a sequence of video image frames having alternating exposure 
Gudigar et al (“Kernel Based Automatic Traffic Sign Detection and Recognition Using SVM”) has disclosed a video image data processing method for locating traffic lights in traffic scenes. The process of Gudigar (see abstract) including steps of color segmentation, shape classification using SVM and kernel SVM and the elimination of false positives in a final stage of the process.
Agrawal et al (“Automatic Traffic Sign Detection and Recognition Using Moment Invariants and Support Vector Machine”) has disclosed a video image data processing method for locating traffic lights in traffic scenes. The process of Agrawal including a color segmentation followed by a thresholding method in the Hue Saturation Intensity color space, further steps of geometric shape limiting, and HOG feature descriptors are used in identifying potential traffic light regions.
Chen et al (“Hyperspectral Image Classification via Kernel Sparse Representation”) has disclosed a method of converting hyperspectral image data to a linear feature space “kernel space” to facilitate classification of features of the image data.
Sanders et al (US 2019/0102876) has disclosed an image processing method of determining the quality of a cleaning operation performed on a surface. The image processing method comprising steps of converting the RGB to HSV and greyscale values based on a kernelization process (Kernel PCA of Sanders, para 0113-0115 and 0118), then determining the cleanliness based on a count of identified glare type pixels.
Hong et al (US 2016/0148063) has disclosed an image processing method of detecting traffic lights in image data based on ranges of color values. The process of Hong further 
Wang et al (US 2018/0225968) has disclosed an image processing method for localizing and detecting objects in a 3D point cloud of sensor data based at least upon an initial kernelization “Walsh Kernel Projection” that projects the input information into a reduced feature/kernel space (para 0027 and 0050). Detected objects including traffic lights (para 0050).
Yoo et al (US 2018/0189577) has disclosed an image classification process for detecting lane markers in video image data based on at least the greyscale values of said road lane markers. The greyscale  values (para 0052, 0102, and Fig 6) being generated from a conversion of the RGB video image data input using a LDA (linear discriminant analysis) type kernelization that projects the grayscale values in a manner so as to increase the distances between the road lane marker colors and the other colors of the video image data.
Mythili et al (“Color Image Segmentation Using ERKFCUM”) has disclosed a process of color segmentation wherein the initial input RGB image data is converted to an HSV space using rgb2hsv conversion process (section 2.2.2 pg 23 of Mythili).
Chen et al (“A Dimension Reduction Framework for HSI Classification Using Fuzzy and Kernel NFLE Transformation”) has disclosed a method of reducing the dimensionality of the multispectral video image data for classification purposes by utilizing a kernelization process on the received spectral image data.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
		/KIM Y VU/                             Supervisory Patent Examiner, Art Unit 2666